DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-27 are pending in this application.
Claims 1, 3, 6, 9, 12-15, 18-20 and 24 have been amended by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103: Applicant’s arguments with respect to independent claim 1 have been considered but are moot.  The amendments to claim 1 change the scope of the claim necessitating new grounds of rejection. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 was filed after the mailing date of the Final Office Action on 5/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Laubinger et al. (US 20170344023 A1) in view of Kim et al. (US 20180297470 A1) in further view of Roberson et al. (US 10732627 B2).
Regarding Claim 1, Laubinger teaches a control device of an autonomous vehicle (Laubinger, [0062] “automated...vehicle control system”) comprising: a vehicle controller which controls the autonomous vehicle (Laubinger, [0130] “autonomous vehicle controllers”), wherein the vehicle controller is capable of implementing each of a normal travel mode (Laubinger, [0247] “operational modes might include a “normal” or “gap control” operational mode in which the gap regulator is configured to control towards attaining an maintaining a designated gap between the vehicles”, Examiner interprets normal mode as “a travel mode to be applied at normal times” as disclosed in Applicant’s Specification as filed [0057]) and a safe travel mode (Laubinger, [0122] “processes generate various commands, including … increasing the gap”, Examiner interprets safe mode as “a process of extending the inter-vehicle distance or changing traffic lanes” as disclosed in Applicant’s Specification as filed [0077]) in which a level of safety  while the autonomous vehicle is in motion is higher than in the normal travel mode (Laubinger, [1028] “increased distance between the vehicles necessary for safe operation”), and the vehicle controller configured to, perform a process of switching from the normal travel mode to the safe travel mode (Laubinger, [0246] “the gap controller… determines, selects, sets or otherwise indicates to the gap regulator the values of any variable control parameters that are appropriate for use in the selected operational mode”).

Laubinger does not teach a device status sensor which senses a status of a safety device installed 5to the autonomous vehicle and in response to the device 10status sensor sensing that the safety device has been unlocked  while the autonomous vehicle is in motion.  However, Kim teaches these limitations.


Kim teaches a device status sensor which senses a status of a safety device installed 5to the autonomous vehicle (Kim, [0303] “vehicle state information…which is determined needed to be recognized by an occupant from among On-Board-diagnostics (OBD) information”, [0304] “OBD information may include…information relating to a safety belt fastening state information”) and in response to the device 10status sensor sensing that the safety device has been unlocked (Kim, [0307] “during travelling of the vehicle…if unfastening of a seat belt is detected…the controller…may determine detected information is important information”, [0065] “The vehicle…may be an autonomous vehicle. The vehicle…may travel autonomously under the control of the controller…The vehicle…may travel autonomously based on vehicle driving information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include a device status sensor which senses a status of a safety device installed 5to the autonomous vehicle and in response to the device 10status sensor sensing that the safety device has been unlocked  while the autonomous vehicle is in motion as taught by Kim so that “The controller…may output a text or a mark, which indicates the detected information, as a state indicator” so “an occupant” can  “perform…fastening a seat belt” for safety  (Kim [0307], [0315]).


Laubinger does not teach make a determination as to whether there is a nearby vehicle that is a non-autonomous vehicle traveling within a predetermined range of the autonomous vehicle and the safe travel mode differing depending on whether or not the nearby vehicle that is the non-autonomous vehicle has been determined to be traveling within the predetermined range of the autonomous vehicle.  However, Roberson teaches this limitation.

Roberson teaches make a determination as to whether there is a nearby vehicle that is a non-autonomous vehicle traveling within a predetermined range of the autonomous vehicle (Roberson, Col 16 lines 20-25, “an indication may be received at a first vehicle…e.g., at an on-board computer…and/or mobile device…associated with the first vehicle…operating in an autonomous or semi-autonomous mode, indicating that a nearby second vehicle…is operating in a manual mode”, (Col 16 lines 39-45) “a distance between the first and second vehicle may be determined in order to classify the second vehicle as “nearby” or “not nearby.” For instance, if the distance between the first and second vehicle is lower than a certain threshold distance”; Examiner interprets “second vehicle…is operating in a manual mode” as non-autonomous vehicle) and the safe travel mode differing depending on whether or not the nearby vehicle that is the non-autonomous vehicle has been determined to be traveling within the predetermined range of the autonomous vehicle (Roberson, Col 18 lines 17-28, “the alert may cease if the second vehicle is no longer within a threshold distance proximity of the first vehicle, even if the second vehicle continues to operate in the manual mode…The threshold distance may be pre-set or may be set by an operator or passenger…operating conditions may have become more safe and/or more predictable; Examiner interprets “second vehicle… operate in the manual mode” the non-autonomous vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include make a determination as to whether there is a nearby vehicle that is a non-autonomous vehicle traveling within a predetermined range of the autonomous vehicle and the safe travel mode differing depending on whether or not the nearby vehicle that is the non-autonomous vehicle has been determined to be traveling within the predetermined range of the autonomous vehicle as taught by Roberson so that the autonomous vehicle avoid collision by reacting appropriately to unpredictable conditions of a “nearby vehicle in a manual mode may be more likely operate erratically (e.g., due to an impaired operator), or otherwise be malfunctioning (e.g., operating in the manual mode due to a malfunction of the autonomous mode)…a nearby vehicle operating in a manual mode may additionally indicate other conditions (e.g., traffic conditions, weather conditions, road conditions” (Roberson, Col 3 lines 15-21). 
Regarding Claim 2, Laubinger teaches the control device according to claim 1 (Laubinger, [0062] “automated...vehicle control system”), wherein each of the normal travel mode (Laubinger, [0247] “operational modes might include a “normal” or “gap control” operational mode in which the gap regulator is configured to control towards attaining an maintaining a designated gap between the vehicles”, Examiner interprets normal mode as “a travel mode to be applied at normal times” as disclosed in Applicant’s Specification as filed [0057])  and the safe travel mode is a travel 15mode (Laubinger, [0122] “processes generate various commands, including … increasing the gap”, Examiner interprets safe mode as “a process of extending the inter-vehicle distance or changing traffic lanes” as disclosed in Applicant’s Specification as filed [0077]) implemented during autonomous driving of the autonomous vehicle (Laubinger, [0130] “commands from various automated control systems”).  

Regarding Claim 3, Laubinger teaches the control device according to claim 2 (Laubinger, [0062] “automated...vehicle control system”).  Laubinger does not teach wherein the safe travel mode is a travel mode in which, in response to determining that there is the nearby vehicle that is the non-autonomous vehicle traveling within the predetermined range of the autonomous vehicle, an inter-vehicle distance between the autonomous vehicle and the nearby vehicle is made greater than the inter-vehicle distance in the normal travel mode.  However, Roberson teaches these limitations.

Roberson teaches the safe travel mode is a travel mode in which, in response to determining that there is the nearby vehicle that is the non-autonomous vehicle traveling within the predetermined range of the autonomous vehicle (Roberson, Col 16 lines 20-25, “an indication may be received at a first vehicle…e.g., at an on-board computer…and/or mobile device…associated with the first vehicle…operating in an autonomous or semi-autonomous mode, indicating that a nearby second vehicle…is operating in a manual mode”, (Col 16 lines 39-45) “a distance between the first and second vehicle may be determined in order to classify the second vehicle as “nearby” or “not nearby.” For instance, if the distance between the first and second vehicle is lower than a certain threshold distance”; Examiner interprets “second vehicle…is operating in a manual mode” as non-autonomous vehicle), an inter-vehicle distance between the autonomous vehicle and the nearby vehicle is made greater than the inter-vehicle distance in the normal travel mode (Roberson, Col 18 lines 17-28, “the alert may cease if the second vehicle is no longer within a threshold distance proximity of the first vehicle, even if the second vehicle continues to operate in the manual mode…The threshold distance may be pre-set or may be set by an operator or passenger…operating conditions may have become more safe and/or more predictable; Examiner interprets “second vehicle… operate in the manual mode” the non-autonomous vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include in response to determining that there is the nearby vehicle that is the non-autonomous vehicle traveling within the predetermined range of the autonomous vehicle, an inter-vehicle distance between the autonomous vehicle and the nearby vehicle is made greater than the inter-vehicle distance in the normal travel mode as taught by Roberson so that the autonomous vehicle avoid collision by reacting appropriately to unpredictable conditions of a “nearby vehicle in a manual mode may be more likely operate erratically (e.g., due to an impaired operator), or otherwise be malfunctioning (e.g., operating in the manual mode due to a malfunction of the autonomous mode)…a nearby vehicle operating in a manual mode may additionally indicate other conditions (e.g., traffic conditions, weather conditions, road conditions” (Roberson, Col 3 lines 15-21). 
Regarding Claim 4, Laubinger teaches the control device according to claim 3 (Laubinger, [0062] “automated...vehicle control system”), wherein the nearby vehicle is a vehicle traveling in front of the autonomous 25vehicle (Laubinger, [0072] “The lead truck…is immediately in front of the follow truck”).  
Regarding Claim 5, Laubinger teaches the control device according to claim 4, wherein 46during implementation of the safe travel mode (Laubinger, [0122] “processes generate various commands, including … increasing the gap”, Examiner interprets safe mode as “a process of extending the inter-vehicle distance or changing traffic lanes” as disclosed in Applicant’s Specification as filed [0077]), the vehicle controller increases the inter-vehicle distance between the nearby vehicle and the autonomous vehicle by temporarily decelerating the autonomous vehicle (Laubinger, [0200] “the lead truck is very close behind another vehicle and/or rapidly approaching another vehicle in-lane, it is more likely that braking and potentially aggressive braking may be required...cause the platoon controller to increase the target gap in response to the detection of such an event”, [0129] “slow the lead vehicle slightly to improve the safety margin”).  
Regarding Claim 7, Laubinger teaches the control device according to claim 3 (Laubinger, [0062] “automated...vehicle control system”), wherein the nearby vehicle is a vehicle traveling behind the autonomous vehicle (Laubinger, [0036] “rear vehicle relative to the front vehicle”).  

Regarding Claim 8, Laubinger teaches the control device according to claim 7, wherein 15during implementation of the safe travel mode (Laubinger, [0122] “processes generate various commands, including … increasing the gap”, Examiner interprets safe mode as “a process of extending the inter-vehicle distance or changing traffic lanes” as disclosed in Applicant’s Specification as filed [0077]), the vehicle controller increases the inter-vehicle distance between the nearby vehicle and the autonomous vehicle by temporarily accelerating the autonomous vehicle (Laubinger, [0128] “the rear truck speeds up relative to the front truck, in order to close the gap, the increased distance between the vehicles necessary for safe operation extends the time needed for the vehicles to reach the target gap distance”). 
 
Regarding Claim 9, Laubinger teaches the control device according to claim 3 (Laubinger, [0062] “automated...vehicle control system”), wherein when the nearby vehicle is determined to be another autonomous vehicle (Laubinger, [0143] “the distance during which engagement of a platoon is an option…in the case of fully automated vehicles”), 20during implementation of the safe travel mode (Laubinger, [0122] “processes generate various commands, including … increasing the gap”, Examiner interprets safe mode as “a process of extending the inter-vehicle distance or changing traffic lanes” as disclosed in Applicant’s Specification as filed [0077]), the vehicle controller performs inter-vehicle communication with the nearby vehicle (Laubinger, Fig 8A, Box 830-Inter-Vehicle Communications Management) and causes a change in a position of the nearby vehicle to increase the inter-vehicle distance between the nearby vehicle and the autonomous vehicle (Laubinger, [0125] “gradually increasing the gap by decreasing the speed of the rear vehicle relative to the front vehicle”).  

Regarding Claim 10, Laubinger teaches the25ReaRea control device according to claim 2 (Laubinger, [0062] “automated...vehicle control system”), wherein 47the safe travel mode is a travel mode in which a travel lane for the autonomous vehicle is changed to a lane different from a travel lane used during implementation of the normal travel mode (Laubinger, [0128] “if the lane change is not made at the correct distance from the other vehicle, a range of safe operation exists, and it can be preferable to slow the lead vehicle slightly to improve the safety margin”).  

Regarding Claim 11, Laubinger teaches the5ReagrdinReag control device according to claim 2 (Laubinger, [0062] “automated...vehicle control system”), wherein the safe travel mode is a travel mode in which a travel speed of the autonomous vehicle is set to be less than the travel speed used during implementation of the normal travel mode (Laubinger, [0125] “gradually increasing the gap by decreasing the speed of the rear vehicle relative to the front vehicle”).  

10Reagrding Regarding Claim 12, Laubinger teaches the control device according to claim 11 (Laubinger, [0062] “automated...vehicle control system”), wherein in response to  a third vehicle different from the nearby  vehicle traveling within the predetermined range behind the autonomous vehicle (Laubinger, “the follow truck can be guided safely into position behind the lead truck but at a close following distance, for example in the range of 10 feet to 60 feet”) and in a lane adjacent to a travel lane of the autonomous vehicle (Laubinger, [0128] “the vehicle needing to change lanes can move to the desired gap distance relative to the other”), the vehicle controller performs a process of reducing the travel speed of the autonomous vehicle (Laubinger, [0129] “speed of the lead vehicle is reduced…the slowing of the lead vehicle”).  

Regarding Claim 13, Laubinger teaches the control device according to claim 2 (Laubinger, [0062] “automated...vehicle control system”), wherein when the nearby vehicle is determined to be another autonomous vehicle (Laubinger, [0143] “the distance during which engagement of a platoon is an option…in the case of fully automated vehicles”), the safe travel mode is a travel mode in which, in response to the nearby autonomous vehicle different from the autonomous vehicle traveling within the predetermined range of the autonomous vehicle (Laubinger, [0070] “the follow truck and bring it into position at a close following distance behind the lead truck”), a position of the autonomous vehicle is changed to 20a position in front of the nearby autonomous vehicle (Laubinger, [0147]  “intended lead vehicle is still catching up to the intended follow vehicle, and needs to overtake the follow vehicle”).  

Regarding Claim 14, Laubinger teaches the control device according to claim 2 (Laubinger, [0062] “automated...vehicle control system”), wherein when the nearby vehicle is determined to be another autonomous vehicle (Laubinger, [0143] “the distance during which engagement of a platoon is an option…in the case of fully automated vehicles”), the safe travel mode is a travel mode in which, in response to one or more nearby autonomous vehicles different from the autonomous vehicle 25traveling within the predetermined range of the autonomous vehicle (Laubinger, [0070] “the follow truck and bring it into position at a close following distance behind the lead truck”), the vehicle controller performs inter-vehicle communication with the one or more nearby autonomous 48vehicles (Laubinger, Fig 8A, Box 830-Inter-Vehicle Communications Management) and causes the autonomous vehicle to travel in a column together with the one or more nearby autonomous vehicles (Laubinger, [0139] “the vehicles maneuver to end up in the same lane”, [0142] “a lead vehicle…and a follow vehicle…proceeding in the same lane on roadway”, Examiner interprets column as the traveling lane).  

Regarding Claim 27, Laubinger teaches the control device according to claim 1 (Laubinger, [0062] “automated...vehicle control system”), further comprising:  5an operating unit which is operated by an occupant to start autonomous driving (Laubinger, [0149] “…driver's perspective…The engagement control (or the appropriate program command for autonomous vehicles) has been activated and the pull-in or draw-in has begun”), the vehicle controller does not perform a process of starting the autonomous driving (Laubinger, [0248] “…the platoon controller transitions the trailing vehicle toward/to a position at which the driver of the trailing vehicle (or an automatic cruise control system) can safely take over control of the vehicle”).


Laubinger does not teach wherein when the operating unit is operated and the device status sensor senses that the safety device has been unlocked.  However, Kim teaches this limitation (Kim, [0303] “vehicle state information…which is determined needed to be recognized by an occupant from among On-Board-diagnostics (OBD) information”, [0304] “OBD information may include…information relating to a safety belt fastening state information, [0307] “during travelling of the vehicle…if unfastening of a seat belt is detected…the controller…may determine detected information is important information”, [0065] “The vehicle…may be an autonomous vehicle. The vehicle…may travel autonomously under the control of the controller…The vehicle…may travel autonomously based on vehicle driving information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include a device status sensor which senses a status of a safety device installed 5to the autonomous vehicle and in response to the device 10status sensor sensing that the safety device has been unlocked  while the autonomous vehicle is in motion as taught by Kim so that “The controller…may output a text or a mark, which indicates the detected information, as a state indicator” so “an occupant” can  “perform…fastening a seat belt” for safety  (Kim [0307], [0315]).

Claims 6 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Laubinger et al. (US 20170344023 A1 in view of Kim et al. (US 20180297470 A1) in further view of Roberson et al. (US 10732627 B2) and Takada et al. (US 20170259819 A1).
Regarding Claim 6, Laubinger teaches the control device according to claim 5 (Laubinger, [0062] “automated...vehicle control system”), wherein in response to a third vehicle different from the nearby traveling within the predetermined range behind the autonomous vehicle (Laubinger, [0128] “bringing the rear vehicle to the target gap from the front vehicle”).  Laubinger does not teach the vehicle controller decelerates the autonomous vehicle more slowly than when the third vehicle is not present.  However, Takada teaches this limitation (Takada, [0162] “The following travel mode is a mode for traveling following a vehicle in front so as to maintain a constant infer-vehicle distance from the vehicle in front when a vehicle in front is present, and so as to travel at a preset speed when there is no vehicle in front present”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the vehicle controller decelerates the autonomous vehicle more slowly than when the third vehicle is not present as taught by Takeda in order to reduce the risk of collision due to no “Time-To-Collision (TTC) between the vehicle M and a nearby vehicle (Takeda, [0103]).

Regarding Claim 15, Laubinger teaches the control device according to claim 2 (Laubinger, [0062] “automated...vehicle control system”), wherein when the nearby vehicle is determined to be another autonomous vehicle (Laubinger, [0143] “the distance during which engagement of a platoon is an option…in the case of fully automated vehicles”), 5in response to one or more nearby autonomous vehicles different from the autonomous vehicle traveling within the predetermined range of the autonomous vehicle (Laubinger, [0070] “the follow truck and bring it into position at a close following distance behind the lead truck”), the vehicle controller performs inter-vehicle communication with the one or more nearby autonomous vehicles (Laubinger, Fig 8A, Box 830-Inter-Vehicle Communications Management) and causes the autonomous vehicle to travel in a column together with the one or more nearby autonomous vehicles (Laubinger,  [0139] “the vehicles maneuver to end up in the same lane”,  [0142] “a lead vehicle…and a follow vehicle…proceeding in the same lane on roadway” Examiner interprets column as “lane”).

 Laubinger does not teach 10the safe travel mode is a travel mode in which the autonomous vehicle that is traveling in the column is positioned to travel at a position in a second last place in the column or at a position forward of the second last place in the column.  However, Takeda teaches this limitation (Takeda, [0134] “autonomous travel of the vehicle M”, Fig 8 shows vehicle M at a position in the second last place in the column.  Examiner interprets column as lane).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the autonomous vehicle that is traveling in the column is positioned to travel at a position in a second last place in the column or at a position forward of the second last place in the column as taught by Takeda in order to “maintain a constant infer-vehicle distance from the vehicle in front” to avoid collision (Takeda, [0162]).

Regarding Claim 16, Laubinger teaches the15ReagReagrdi control device according to claim 15 (Laubinger, [0062] 
“automated...vehicle control system”).  Laubinger does not teach wherein the vehicle controller causes the autonomous vehicle to travel at a position in a second front place in the column or at a position rearward of the second front place in the column.  However, Takeda teaches this limitation (Takeda, [0134] “autonomous travel of the vehicle M”, Fig 8 shows vehicle mD at a position rearward of the second front place in the column.  Examiner interprets column as lane).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the vehicle controller causes the autonomous vehicle to travel at a position in a second front place in the column or at a position rearward of the second front place in the column as taught by Takeda in order to “maintain a constant infer-vehicle distance from the vehicle in front” to avoid collision (Takeda, [0162]).

Regarding Claim 17, Laubinger teaches the20Reagrding Reagr control device according to claim 15 (Laubinger, [0062] “automated...vehicle control system”), wherein the vehicle controller performs the inter-vehicle communication with the one or more nearby autonomous vehicles (Laubinger, Fig 8A, Box 830-Inter-Vehicle Communications Management) and causes a change in a position of the autonomous vehicle in the column without changing a travel lane for the autonomous vehicle (Laubinger, [0128] “a range of safe operation exists, and it can be preferable to slow the lead vehicle slightly to improve the safety margin”).  

Regarding Claim 18, Laubinger teaches the control device according to claim 1 (Laubinger, [0062] “automated...vehicle control system”), wherein when the nearby vehicle is determined to be another autonomous vehicle (Laubinger, [0143] “the distance during which engagement of a platoon is an option…in the case of fully automated vehicles”), 49the safe travel mode is a travel mode in which, in response to a nearby autonomous vehicle different from the autonomous vehicle traveling within the predetermined range of the autonomous vehicle (Laubinger, [0070] “the follow truck and bring it into position at a close following distance behind the lead truck”).  Laubinger does not teach the vehicle controller performs a process of requesting the nearby autonomous vehicle to pass at a low relative speed 5through a predetermined zone set around the autonomous vehicle.  However, Takeda teaches this limitation (Takeda, [0105] “[0105] the front reference vehicle mB and the rear reference vehicle mC may overtake the vehicle…to change lanes”, [0103] “front reference vehicle mB by a relative speed between the vehicle M and the front reference vehicle mB”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the vehicle controller performs a process of requesting the nearby autonomous vehicle to pass at a low relative speed 5through a predetermined zone set around the autonomous vehicle as taught by Takeda in order to avoid collision by the vehicle remaining in the  “target area is set as a target for the vehicle to change lanes” (Takeda, [0021]).

Regarding Claim 19, Laubinger teaches the control device according to claim 1 (Laubinger, [0062] “automated...vehicle control system”), wherein when the nearby vehicle is determined to be another autonomous vehicle (Laubinger, [0143] “the distance during which engagement of a platoon is an option…in the case of fully automated vehicles”), the safe travel mode is a travel mode in which, in response to a nearby autonomous vehicle different from the autonomous vehicle traveling within the predetermined range of 10the autonomous vehicle (Laubinger, [0070] “the follow truck and bring it into position at a close following distance behind the lead truck”).  Laubinger does not teach the vehicle controller performs a process of requesting the nearby autonomous vehicle not to enter a predetermined zone set around the autonomous vehicle.  However, Takeda teaches this limitation (Takeda, [0105] “the lane change possibility determination section…may determine that it is not possible for the vehicle M to change lanes into the target area TA set between the front reference vehicle mB and the rear reference vehicle mC”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the vehicle controller performs a process of requesting the nearby autonomous vehicle not to enter a predetermined zone set around the autonomous vehicle as taught by Takeda in order to avoid collision when the vehicles are close in distance to the set target area…“target area is set as a target for the vehicle to change lanes” (Takeda, [0021]).

Regarding Claim 20, Laubinger teaches the control device according to claim 1 (Laubinger, [0062] “automated...vehicle control system”), wherein when the nearby vehicle is determined to be another autonomous vehicle (Laubinger, [0143] “the distance during which engagement of a platoon is an option…in the case of fully automated vehicles”), 15the safe travel mode is a travel mode in which, in response to a nearby autonomous vehicle different from the autonomous vehicle traveling within the predetermined range of the autonomous vehicle (Laubinger, [0070] “the follow truck and bring it into position at a close following distance behind the lead truck”).

Laubinger does not teach the vehicle controller performs one of the following: a first request process of requesting the nearby autonomous vehicle to pass at a low relative speed through a predetermined zone set around the 20autonomous vehicle; and a second request process of requesting the nearby autonomous vehicle not to enter the predetermined zone.

Laubinger teaches the vehicle controller performs one of the following: a first request process of requesting the nearby autonomous vehicle to pass at a low relative speed through a predetermined zone set around the 20autonomous vehicle; and a second request process of requesting the nearby autonomous vehicle not to enter the predetermined zone (Takeda, [0105] “the lane change possibility determination section…may determine that it is not possible for the vehicle M to change lanes into the target area TA set between the front reference vehicle mB and the rear reference vehicle mC”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include a second request process of requesting the nearby autonomous vehicle not to enter the predetermined zone as taught by Takeda in order to avoid collision when the vehicles are close in distance to the set target area…“target area is set as a target for the vehicle to change lanes” (Takeda, [0021]).

Regarding Claim 21, Laubinger teaches the control device according to claim 20 (Laubinger, [0062] “automated...vehicle control system”).  Laubinger does not teach wherein 25the vehicle controller switches between performing the first request process and performing the second request process according to a travel speed of the autonomous vehicle.  However, Takeda teaches these limitations.

Takeda teaches wherein 25the vehicle controller switches between performing the first request process (Takeda, [0105] “the front reference vehicle mB and the rear reference vehicle mC may overtake the vehicle in front mA…to change lanes”) and performing the second request process according to a travel speed of the autonomous vehicle (Takeda, [0105]” if the speed of the front reference vehicle mB and the rear reference vehicle mC is greater than the speed of the vehicle in front mA…the lane change possibility determination section…may determine that it is not possible for the vehicle M to change lanes into the target area”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include vehicle controller switches between performing the first request process and performing the second request process according to a travel speed of the autonomous vehicle as taught by Takeda in order to avoid collision by determine “the acceleration and deceleration…are within specific…for lane changing” (Takeda, [0125]).

Regarding Claim 22, Laubinger teaches the control device according to claim 21 (Laubinger, [0062] “automated...vehicle control system”). Laubinger does not teach wherein when the travel speed of the autonomous vehicle is greater than a predetermined speed 5and when the travel speed of the autonomous vehicle is less than the predetermined speed.  However, Kim teaches these limitations.

Kim teaches wherein when the travel speed of the autonomous vehicle is greater than a predetermined speed (Kim, [0557] “a speed of the vehicle exceeds the  speed limit”) and when the travel speed of the autonomous vehicle is less than the predetermined speed (Kim, [0557]  “a speed of the vehicle…is equal to or less than the speed limit”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the travel speed of the autonomous vehicle is greater than a predetermined speed as taught by Kim in order to determine “probability of lane departure of the vehicle…and the probability of collision” (Kim, [0527].

Laubinger also does not teach the vehicle controller performs the first request process and the vehicle controller performs the second request process.   However, Takeda teaches these limitations.  Takeda teaches the vehicle controller performs the first request process (Takeda, [0105] “the front reference vehicle mB and the rear reference vehicle mC may overtake the vehicle in front mA…for the vehicle M to change lanes”) and the vehicle controller performs the second request process (Takeda, [0105] “the lane change possibility determination section…may determine that it is not possible for the vehicle M to change lanes into the target area TA”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the vehicle the vehicle controller performs the first request process and the vehicle controller performs the second request process as taught by Takeda in order to avoid collision by determining whether a course can be generated “for the vehicle…to change lanes into the target area” (Takeda, [0108]).


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Laubinger et al. (US 20170344023 A1 in view of Kim et al. (US 20180297470 A1) in further view of Roberson et al. (US 10732627 B2), Takada et al. (US 20170259819 A1) and Fujiyoshi et al. (US 20160298758 A1).
Regarding Claim 23, Laubinger teaches the control device according to claim 20 (Laubinger, [0062] “automated...vehicle control system”).  Laubinger does not teach wherein 10the safety device comprises a seat belt installed to a seat of the autonomous vehicle. However, Kim teaches this limitation (Kim, [0026] Fig 4 shows safety device (safety belt) attached to driver seat 110FL).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the safety device comprises a seat belt installed to a seat of the autonomous vehicle as taught by Kim so that “the safety belt drive unit…may perform electronic control of a seatbelt apparatus inside the vehicle…upon detection of a dangerous situation, the safety belt drive unit…may be controlled for passengers to be fixed onto seats 110FL…with safety belts” (Kim [0221]).

Laubinger does not teach a locking mechanism which locks a door of the autonomous vehicle, and in response to the device status sensor sensing that both of the seat belt and the locking mechanism have been unlocked.  However, Fujiyoshi teaches these limitations.

Fujiyoshi teaches a locking mechanism which locks a door of the autonomous vehicle, and in response to the device status sensor sensing that both of the seat belt and the locking mechanism have been unlocked (Fijuyoshi, [0050] “…it is determined whether or not the door is opened, the door lock is unlocked…the seatbelt is unfastened, based on the detection data of the door sensor, the door lock sensor or the seatbelt sensor”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include a locking mechanism which locks a door of the autonomous vehicle, and in response to the device status sensor sensing that both of the seat belt and the locking mechanism have been unlocked as taught by Fujiyoshi so that “the passenger may be alerted in such a manner not to get out of the vehicle if the door lock is unlocked or if the seatbelt is unfastened while the vehicle is stopped under the autonomous mode” and to provide safety for the passenger…“the vehicle can be prevented from being started certainly when the passenger is getting out of the vehicle” (Fujiyoshi [0012]).

Laubinger also does not teach the vehicle controller 15performs the second request process.  However, Takeda teaches this limitation (Takeda, [0105] “the lane change possibility determination section…may determine that it is not possible for the vehicle M to change lanes into the target area”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the vehicle controller performs the vehicle controller 15performs the second request process as taught by Takeda in order to avoid collision when the vehicles are close in distance to the set target area…“target area is set as a target for the vehicle to change lanes” (Takeda, [0021]).

Regarding Claim 24, Laubinger teaches the control device according to claim 18 (Laubinger, [0062] “automated...vehicle control system”). Laubinger does not teach wherein the vehicle controller sets the predetermined zone according to a position of the safety device that has been unlocked.  However, Fujiyoshi teaches this limitation (Fujiyoshi, Fig 3 Steps S14 (Door is Unlocked?), S16 (Door is Opened?) and S16 (Shift to Non-Drivable Range)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the vehicle controller sets the predetermined zone according to a position of the safety device that has been unlocked as taught by Fujiyoshi so that “the vehicle can be prevented from being started certainly when the passenger is getting out of the vehicle” (Fujiyoshi [0012]) when the safety device (unlocked door is open) to prevent injury.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Laubinger et al. (US 20170344023 A1 in view of Kim et al. (US 20180297470 A1) in further view of Roberson et al. (US 10732627 B2) and Fujiyoshi et al. (US 20160298758 A1).
Regarding Claim 25, Laubinger teaches the control device according to claim 1 (Laubinger, [0062] “automated...vehicle control system”), the vehicle controller performs a process of implementing 25the safe travel mode after switching from the manual driving to autonomous driving (Laubinger, [0149] “The engagement control (or the appropriate program command for autonomous vehicles) has been activated and the pull-in or draw-in has begun. The driver no longer has control of the accelerator”).  

Laubinger does not teach wherein in response to the device status sensor sensing that the safety device has been unlocked during travel of the autonomous vehicle through manual driving by a driver.  However, Fujiyoshi teaches this limitation (Fujiyoshi, [0011] “the operating mode is shifted to the manual mode…motion of the passenger to get out of the vehicle is detected…the door lock is unlocked…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include sensor sensing that the safety device has been unlocked during travel of the autonomous vehicle through manual driving by a driver as taught by Fujiyoshi so that “the vehicle can be prevented from being started certainly when the passenger is getting out of the vehicle” (Fujiyoshi [0012]) when the safety device (unlocked door is open) to prevent injury.

Regarding Claim 26, Laubinger teaches the control device according to claim 25 (Laubinger, [0062] “automated...vehicle control system”).  Laubinger does not teach wherein the safety device is installed to a driver seat of the autonomous vehicle.  However, Kim teaches this limitation (Kim, [0026] Fig 4 shows safety device (safety belt) attached to driver seat 110FL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laubinger to include the safety device is installed to a driver seat of the autonomous vehicle as taught by Kim so that “the safety belt drive unit…may perform electronic control of a seatbelt apparatus inside the vehicle…upon detection of a dangerous situation, the safety belt drive unit…may be controlled for passengers to be fixed onto seats 110FL…with safety belts” (Kim [0221]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatsushiro et al. (US 20180148063 A1) discloses the vehicle controller increases the inter-vehicle distance between the nearby vehicle and the autonomous vehicle by temporarily decelerating the autonomous vehicle (Tatsushiro, [0063] “unmanned automatic driving running mode is selected...target braking force...is appropriately set to decelerate at a predetermined deceleration with a target inter-vehicle distance calculating portion…an actual inter-vehicle distance calculating portion…a vehicle speed safety margin calculating portion 114....for ensuring an inter-vehicle distance to the preceding vehicle”).
Urano et al. (US 20180181135 A1) discloses a device status sensor which senses a status of a safety device installed to the autonomous vehicle (Urano, [0063] “…when a door is unlocked from inside the vehicle V during unmanned autonomous driving control”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662               

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662